DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/25/2021 has been entered.
The objections over the Drawings as presented in the Office Action mailed 3/25/2021 have been withdrawn based on the amendment filed 6/25/2021.
The rejections under 35 U.S.C.112(a)and 35 U.S.C. 112(b) as presented in the Office Action mailed 3/25/2021 have been withdrawn based on the amendments filed 6/25/2021.
The rejections under 35 U.S.C.103 as presented in the Office Action mailed 3/25/2021 have been withdrawn based on the amendments filed 6/25/2021.

Reasons for Allowance
Claims 1-4, 6-10, 13-22, 24, 25, and 27-29 are allowable over the prior art of record.
For the examiner’s statement of reasons for allowance for Claims 24, 25, and 27-29, please see the Office Action mailed 3/25/2021.
The following is an examiner’s statement of reasons for allowance with regards to Claims 1-4, 6-10, and 13-22:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a vehicular illumination module configured for mounting at an exterior side portion of a vehicle and comprising a housing accommodating a printed circuit board, a first light emitting diode (LED) disposed at said printed circuit board and operable to emit visible white light when electrically powered, a second LED disposed at said printed circuit board and operable to emit near-infrared light when electrically powered, with the vehicular illumination module mounted at the exterior side portion of the vehicle the first LED is electrically powered responsive at least in part to actuation of a key fob or detection of a passive entry device and when the vehicle is not in motion, emits visible white light to provide visible ground illumination at the ground at least partially along the exterior side portion of the vehicle, the first LED is not electrically powered when the vehicle is in motion, and with the vehicular illumination module mounted at the exterior side portion of the vehicle, the second LED is electrically powered responsive at least in part to operation of a camera disposed at or near the exterior side portion of the vehicle and having a field of view exterior and at least sideward of the vehicle, and emits near-infrared light to provide non-visible illumination in the field of view of the camera, and the first LED is not electrically powered when the second LED is electrically powered, as specifically called for in the claimed combinations.
The closest prior art, Takano et al. (US 2005/0243172) does not disclose a first light emitting diode (LED) disposed at said printed circuit board and operable to emit visible white light when electrically powered, with the vehicular illumination module mounted at the exterior side portion of the vehicle the first LED is electrically powered responsive at least in part to actuation of a key fob or detection of a passive entry device and when the vehicle is not in motion, emits visible white light to provide visible ground illumination at the ground at least partially along the exterior side portion of the vehicle, the first LED is not electrically powered when the vehicle is in motion, and the first LED is not electrically powered when the second LED is electrically powered, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Takano et al. reference in the manner required by the claims.
While a vehicular illumination module including a housing with PCB and LEDs disposed thereon and configured to emit visible white light in response to a signal from a key fob or detection of a passive entry device and emitting near-IR light when a camera is activated is known in the art, the combination of the first LED not being powered when the second LED is powered in combination with the particulars of the types of light emitted by the first LED and second LED and the conditions under which the first and second LEDs are responsive to emit light is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 20, the prior art of record fails to disclose or fairly suggest a vehicular illumination module configured for mounting at an exterior portion of a vehicle and comprising a housing accommodating a printed circuit board, a first light emitting diode (LED) disposed at said printed circuit board and operable to emit visible white light when electrically powered, with said vehicular illumination module mounted at the exterior portion of the vehicle, said first LED is electrically powered responsive at least in part to actuation of a key fob or detection of a passive entry device to emit visible white light to provide visible ground illumination at the ground near the exterior portion of the vehicle, and the first LED is not electrically powered when the vehicle is in motion, a second LED disposed at said printed circuit board and operable to emit near- infrared light when electrically powered, with said vehicular illumination module mounted at the exterior portion of the vehicle, the second LED is electrically powered responsive at least in part to operation of a camera disposed at or near the exterior portion of the vehicle and having a field of view exterior of the vehicle to emit near-infrared light to provide non-visible illumination in the field of view of the camera, and the second LED is actuated responsive at least in part to an ambient light sensor of the vehicle, the second LED is operable to emit near-infrared light to enhance image data capture by the camera when the ambient light sensor senses light below a threshold level, with said vehicular illumination module mounted at the exterior portion of the vehicle, and with said second LED electrically powered, the camera captures image data while the vehicle is in motion, and the first LED is not electrically powered when said second LED is electrically powered, as specifically called for in the claimed combinations.
The closest prior art, Takano et al. (US 2005/0243172) does not disclose a first light emitting diode (LED) disposed at said printed circuit board and operable to emit visible white light when electrically powered, with said vehicular illumination module mounted at the exterior portion of the vehicle, said first LED is electrically powered responsive at least in part to actuation of a key fob or detection of a passive entry device to emit visible white light to provide visible ground illumination at the ground near the exterior portion of the vehicle, and the first LED is not electrically powered when the vehicle is in motion, the second LED is actuated responsive at least in part to an ambient light sensor of the vehicle, the second LED is operable to emit near-infrared light to enhance image data capture by the camera when the ambient light sensor senses light below a threshold level, with said vehicular illumination module mounted at the exterior portion of the vehicle, and with said second LED electrically powered, the camera captures image data while the vehicle is in motion, and the first LED is not electrically powered when said second LED is electrically powered, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Takano et al. reference in the manner required by the claims.
While a vehicular illumination module including a housing with PCB and LEDs disposed thereon and configured to emit visible white light in response to a signal from a key fob or detection of a passive entry device and emitting near-IR light when a camera is activated and responsive to an ambient light sensor is known in the art, the combination of the first LED not being powered when the second LED is powered in combination with the particulars of the types of light emitted by the first LED and second LED and the conditions under which the first and second LEDs are responsive to emit light is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875